EXHIBIT 10

 

ROYALTY WAIVER AGREEMENT

 

This Royalty Waiver Agreement (hereinafter called the “Waiver Agreement”) is
entered into by and between Retractable Technologies, Inc., a Texas corporation
(hereinafter called “RTI”), and Thomas J. Shaw (“Shaw”)  which are hereinafter
collectively referred to as the “Parties.”

 

RECITALS

 

WHEREAS, RTI and Shaw entered into a Technology License Agreement dated June 23,
1995, as subsequently amended (hereinafter called the “License Agreement”); and

 

WHEREAS, under the License Agreement, Shaw is to be paid certain consideration
in the form of a Five Percent (5%) royalty (the “Royalties”) of gross sales of
“Licensed Products” (as defined in the License Agreement) after returns; and

 

WHEREAS, Shaw, a shareholder of RTI, wishes to waive entitlement to unpaid
Royalties that would otherwise be payable directly to him, beginning with
royalties attributable to the third calendar quarter of 2009, until such
royalties waived equal One Million Dollars ($1,000,000.00);

 

AGREEMENT

 

NOW, THEREFORE, in consideration of the foregoing recitals and the agreements
set forth below, the receipt, sufficiency, and adequacy of which are hereby
acknowledged, the Parties agree as follows:

 

1.             The foregoing recitals are true and correct, they constitute the
basis for this Waiver Agreement, and they are incorporated into this Waiver
Agreement for all purposes.

 

2.             Shaw hereby irrevocably waives payment of and releases any and
all claim to unpaid Royalties that would otherwise be payable directly to him,
beginning with royalties attributable to the third calendar quarter of 2009,
until such royalties waived equal One Million Dollars ($1,000,000.00)
(hereinafter the “Waived Royalties”) payable by RTI directly to Shaw for sales
of “Licensed Products” pursuant to the terms of the License Agreement.

 

3.             It is expressly understood and agreed by the Parties that, with
the exception of the Waived Royalties, nothing in this Waiver Agreement shall be
construed to modify or amend the rights of any of the Parties as set forth in
the License Agreement.

 

4.             It is also understood and agreed that this Waiver Agreement and
the License Agreement contain the entire agreement between the Parties and
supersede any and all prior agreements, arrangements, or understandings between
the Parties relating to the subject matter hereof.

 

5.             RTI hereby agrees to indemnify Shaw for any incremental increase
in his federal income tax liability (including penalties and interest) which may
arise from the Waived Royalties. RTI reserves the right to contest such
additional tax liability on his behalf at its own expense.  Should additional
tax related to this transaction be due, RTI shall pay such tax, penalties, and
interest, on a “grossed-up” basis, within ten (10) days of the final assessment
of the amount owed, if any, by Shaw.

 

6.             It is understood and agreed that, in making this Waiver
Agreement, the Parties expressly acknowledge that they have not relied upon any
statement or representation pertaining to this matter made

 

--------------------------------------------------------------------------------


 

by either Party or by any person or persons representing them and that no
representations, warranties, or promises of any kind, nature, or character
whatsoever have been made, directly or indirectly, to induce them or any of them
to execute and carry out the terms of this Waiver Agreement.

 

7.             THIS WAIVER AGREEMENT SHALL BE GOVERNED BY, CONSTRUED, AND
ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF TEXAS (EXCLUDING ANY
CONFLICTS-OF-LAW RULE OR PRINCIPLE OF TEXAS LAW THAT MIGHT REFER THE GOVERNANCE,
CONSTRUCTION, OR INTERPRETATION OF THIS WAIVER AGREEMENT TO THE LAWS OF ANOTHER
STATE).

 

8.              This Waiver Agreement, and all of the provisions hereof, shall
be binding upon and inure to the benefit of the Parties hereto and their
respective successors and permitted assigns.

 

9.              In the event that any one or more of the terms, provisions, or
agreements that are contained in this Waiver Agreement shall be held by a Court
of competent jurisdiction to be invalid, illegal, or unenforceable in any
respect for any reason, the invalid, illegal, or unenforceable term, provision,
or agreement shall not affect any other term, provision, or agreement of this
Waiver Agreement and this Waiver Agreement shall be construed as if the invalid,
illegal, or unenforceable term, provision, or agreement had never been contained
herein.

 

10.           It is understood and the Parties further state that each of them
has carefully read this Waiver Agreement and knows the contents hereof and has
signed the same as his or its own free act.

 

IN WITNESS WHEREOF, the Parties have executed this Waiver Agreement on June 9,
2009.

 

 

RETRACTABLE TECHNOLOGIES, INC.

 

 

 

 

 

 

 

BY:

s/ Michele M. Larios

 

 

 

MICHELE M. LARIOS

 

 

VICE PRESIDENT

 

 

 

 

 

 

 

s/ Thomas J. Shaw

 

 

THOMAS J. SHAW

 

 

INDIVIDUALLY

 

 

--------------------------------------------------------------------------------